[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
CT Page 7978
In this matter, defendant filed a motion to dismiss the action, alleging that plaintiff failed to return service to the appropriate judicial district within the six day period mandated by § 52-46a of the Connecticut General Statutes. The action was returnable to the New Britain Judicial District on December 7, 1993 and was inadvertently returned to the Judicial District of New Haven at Meriden on December 1, 1993, which was six days prior to the return day, and was promptly transferred to the New Britain J.D. on plaintiff's motion.
Although filed in the wrong venue but within the statutory time limit prescribed by § 52-46a, the court still has jurisdiction over the matter. Further, defendant did file a motion for disclosure and production, which was complied with by plaintiff, and such action by defendant is indicative of a waiver of any alleged defect in the return of service.
Accordingly, defendant's motion to dismiss is denied.
JOSEPH H. GOLDBERG SENIOR JUDGE